Citation Nr: 1418430	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to the Veteran's service-connected post-concussive headaches, with adjustment disorder, mixed anxiety and depressed mood, and cognitive disorder.

2.  Entitlement to service connection for hearing loss, to include as secondary to the Veteran's service-connected post-concussive headaches, with adjustment disorder, mixed anxiety and depressed mood, and cognitive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing with the undersigned in March 2014.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus was incurred during active service and symptoms have been continuous since separation. 

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran contends that his current symptoms of tinnitus are related to an in-service injury in 1995 in which he was hit in the head with part of a fire extinguisher that had fallen to the ground.

At the outset, the Board notes that the Veteran is competent to testify to in-service acoustic trauma and post-service symptoms of tinnitus because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).

Indeed, the Veteran's service treatment records confirm that the Veteran was injured after part of a fire extinguisher hit him in the head.  An August 1995 emergency room record shows the Veteran complained of headaches, lightheadedness, and dizziness after the incident.  A few days later, he returned to the emergency room due to persistent headaches and lightheadedness, as well as blurred vision.  At that time, treatment records specifically indicate that the Veteran's symptoms did not include tinnitus.  Throughout September and October of 1995, the Veteran received follow-up care for his injury, with treatment notes focusing on persistent headaches.  In short, there were no complaints of tinnitus at the time of the head injury or during the remainder of the Veteran's active service.
However, in a September 2009 VA examination for ear disease, the Veteran reported that his tinnitus began in 1995.  He also stated that he was running out of sick time because he had to miss work due to the ringing in his ears.  

Subsequently, a November 2009 VA audio examination shows the Veteran again reported that his tinnitus began immediately following the 1995 injury.  The examiner noted, however, that the Veteran's report was inconsistent with an August 2009 VA treatment record in which the Veteran identified the onset of tinnitus as six to twelve months prior to the visit.  Due to this inconsistently, the examiner stated that he could not opine as to the relationship between the 1995 injury and the Veteran's report of tinnitus without resorting to mere speculation.

In March 2014, the Veteran testified that the November 2009 treatment record misrepresented his statement regarding the onset of tinnitus.  He explained that he experienced ringing in his ears since the 1995 injury, but that his symptoms had intensified in the previous six to twelve months.  Indeed, a September 2009 neurology consultation contains a patient history in which the Veteran indicated that his tinnitus had worsened.  An ear, nose, and throat consultation was subsequently ordered, and the Veteran reported that ringing in his ears began after the 1995 head injury.  Upon examination, the Veteran was diagnosed with bilateral tinnitus, more on the right side.  Another September 2009 treatment record identified "status post traumatic brain injury, 1995, with persistent headaches, tinnitus, episodic dizziness, r/o Meniere's Dis, vertigo."

The Veteran also testified that he could not remember telling physicians about the ringing in his ears at the time of the injury in 1995 because his "head would hurt so bad" he was "just wondering about the headaches."  As described above, the Veteran repeatedly sought treatment for headaches after the injury. 

The Board acknowledges there is a lack of contemporaneous medical evidence showing a tinnitus disability until many years after service and has considered such as a factor in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, the Board finds the Veteran's lay statements are credible with regard to his assertion that he has had ringing in his ears since his head injury in 1995.  The only inconsistency with regard to his assertion appeared in an August 2009 report that noted an onset of tinnitus of six to twelve months.  However, the Veteran indicated that his symptoms only worsened during that time frame, which is supported by treatment records from just one month later, in September 2009, in which the Veteran reported worsening of his symptoms.  As such, the probative and credible evidence of record indicates that the Veteran's tinnitus was incurred in service and has been present since service discharge.  Therefore, service connection is warranted in this case.  See 38 U.S.C.A.  § 5107; 38 C.F.R. §§ 3.102, 3.303(b), (d); Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The examiner who conducted the November 2009 VA audio examination indicated that tests performed were unreliable.  Consequently, another VA examination was provided in September 2011 in which tests results showed hearing loss in the Veteran's right ear only for VA compensation purposes.  The examiner did not find that the Veteran's hearing loss was as least as likely as not caused by or a result of an event in military service. 

The examiner, however, did not discuss whether the Veteran's hearing loss was caused or aggravated by his service-connected post-concussive headaches, with adjustment disorder, mixed anxiety and depressed mood, and cognitive disorder.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Accordingly, this matter is REMANDED for the following action:

1.  Request that the examiner who conducted the September 2011 examination (or a suitable substitute) offer an addendum as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss was (a) caused or (b) aggravated by his service-connected post-concussive headaches, with adjustment disorder, mixed anxiety and depressed mood, and cognitive disorder.
  
With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  After completion of the requested development as outlined above, readjudicate the issue of entitlement to service connection for hearing loss.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


